Name: Commission Regulation (EEC) No 1681/92 of 29 June 1992 derogating from Regulation (EEC) No 3810/91 as regards the period of validity of STM licences
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/20 Official Journal of the European Communities 30. 6. 92 COMMISSION REGULATION (EEC) No 1681/92 of 29 June 1992 derogating from Regulation (EEC) No 3810/91 as regards the period of validity of STM licences Whereas, in order to avoid any legal vacuum, this Regula ­ tion should enter into force on 23 June 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM)('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Article 7 of Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 (3), provides that STM licences are to be valid for 1 8 days from the actual date of issue ; Whereas, as a result of exceptional circumstances which have disturbed trade between Portugal and the other Member States, the period of validity of licences issued on 5 June 1992 should be extended without delay by one week ; Article 1 By way of derogation from the first subparagraph of Article 7 of Regulation (EEC) No 3810/91 , the period of validity of the STM licences issued on 5 June 1992 is hereby extended by one week . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 23 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, I. 3 . 1986 , p . 106. (2) OJ No L 293, 27. 10 . 1988, p . 7. (3) OJ No L 357, 28 . 12. 1991 , p . 53 .